Mathews, J.

delivered the opinion of the Court.
In this case the plaintiffs claim to be quieted in their possession and exclusive enjoyment of the profits of a certain cypress swamp, described in the petition, to which they set up title by purchase from the United States, and demand damages from the defendants as trespassers, &c.
This cause was before this court at September term, 1827, on an appeal taken by the defendants, and was sent back to the District Court with directions to the judge a quo, to allow parole evidence of the assignment of the locus in quo, as a common to the settlers of Nueva Iberia or Lake Tass, to whom the land had been appropriated by the Spanish government, &c. On the return of the suit to the court below it was again submitted to the jury, who, after hearing the parole evidence as required by the judgment of the Supreme Court, found a verdict for the plaintiffs, and assessed the damages to the amount of three hundred and ninety dollars, against the defendants as trespassers; on which judgment was rendered, and they took the present appeal.
The greater part of the evidence adduced by the appellants, on the last trial in the District Court, in support of the alleged *47grant or assignment to their use, of the locus in quo by the proper authorities of the then sovereign of this country, consists of tradition or hearsay. This species of testimony we are of opinion is not legal in the present case, according to the developments of all its circumstances; and as it was regularly opposed by bills of exceptions, must be excluded from our consideration of the cause. It is an attempt to prove a grant by parole evidence of the weakest kind, and that which is admissible only in special cases, not in any manner similar to the present, according to our understanding of the law, cited by the counsel for the defendants. 1 Starkie on Evidence, 53 — 66.
This case is not embraced by the doctrine laid down in that of Sanchez vs. Gonzales et als. 11 Martin, 207.
In that case the evidence showed an allotment of a certain and specific quantity of land, separated by metes and bounds from the balance of the public domain, assigned to the ancestor of the plaintiff in full property and dominion, and by him possessed continually for a considerable number of years. None of these facts, which are all important to establish a grant by parole from the sovereign power of a state, are manifested by legal evidence in the cause now under consideration.
In this view of the case the judgment of the District Court ought to be affirmed with costs. But the judge a quo, erred in allowing interest on the amount of his judgment; consequently it must be reversed.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be avoided, annulled and reversed, so far as it accords interest on the sum adjudged: And it is further ordered, adjudged and decreed£ that it be affirmed in all other respects: The appellees to pay the costs of the appeal; and those of the court below to be borne by the defendants and appellants.